DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-8, 11-24 are pending. 



Claim Rejections - 35 USC § 103

Claims 1-8, 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2006/0074157) in view of Kniess et al. (US 2018/0223115) and Bauer ‘427 et al. (US 2015/0005427).
	Regarding claim 1: Bauer is directed to an additive mixture for plastics.
	Example 4 of Bauer comprises 
Al salt of diethylphosphinic acid (equivalent to a phosphinic salt of the formula A in which R1 and R2 are ethyl, M is Al, m is 3, component A)
Al salt of ethylbutylphosphinic acid (equivalent to component B)
Al salt of ethylphosphonic acid (equivalent to formula (II) in which R3 is ethyl, Met is Al, n is 3, component C).
While tin oxide is mentioned as an optional additive, it is listed among a large number of options ([0099] Bauer). 
Kniess is directed to a laser markable polymer composition which can be used for polyamide compositions ([0031] Kniess). The composition comprises a laser additive of tin/antimony particles. One skilled in the art would have been motivated to have included the laser additive of tin/antimony particles of Kniess in the composition of Bauer to label a manufactured good used in virtually all branches of industry using a very rapid and flexible marking laser ([0002] and [0010] Kniess). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the laser additive of tin/antimony particles in the composition of Bauer).
Bauer and Kniess and doesn’t mention a colorant additive.
Bauer ‘427 lists additives including colorants ([0070] Bauer ‘427). One skilled in the art would have been motivated to have included a colorant additive in Bauer and Kniess since as the name suggests, for coloring the composition. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a colorant in the composition of Bauer and Kniess.
The combination of Bauer and Kniess does not reasonable suggest a composition comprising an additional inorganic phosphonate. 
Bauer ‘427 is directed to a flame retardant composition for thermoplastic polymers including polyamides ([0074]), wherein the flame retardant has the claimed formula wherein Me is Al and o is 3 (abstract Bauer ‘427). One skilled in the art would have been motivated to have included the aluminum phosphite in the composition of Bauer and Kniess since it provides a synergistic flame retardant in flame retardant composition comprising other phosphorous based flame retardants ([0007] Bauer ‘427). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an aluminum phosphite synergist in the flame retardant mixture of Bauer. 
Given that Bauer teaches the composition can comprise 0-60% by weight of additives ([0056] Bauer), it is clear selection of the aluminum phosphite synergist as an additive is well within the scope of claim 11, and hence at least overlaps. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

Regarding claim 2: The additives of Bauer above are equivalent to the formulas wherein M and Met are Al, m and n are 3, and component B is an aluminum salt. 
Regarding claims 3-4: Example 4 comprises 96.5 mol% (96.7 wt%) of component A, 2.7 mol% (2.5 wt%) of component B, and 0.8 mol (0.8wt%) component (C). Kniess teaches component (D) is added in an amount of 0.015 – 15% by weight based on the polymer ([0023] Kniess). Example 1 utilizes 3 grams of laser additive in about 1 kg of polymer (0.3 wt%). All amounts are based on the total amount of the additive mixture. 
Regarding claim 5: Additives in Bauer can be added in an amount of 0-60 wt%. Hence, a composition comprising the laser additive of Kniess, resulting in an amount of antimony or tin taught in Bauer and Kniess, overlaps the amounts recited in claim 5. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 6: The component D is an antimony doped tin oxide ([0020] Kniess). 
Regarding claim 7: The component D is an antimony doped tin oxide, and the content of dopant is preferably 1-40 mol% ([0020] Kniess).
Regarding claim 8: The component D is an antimony doped tin oxide, ([0020] Kniess) and the amount is added in an amount of 0.1-15 wt%. Therefore, an amount of 0.0001-2.6 wt% antimony is well within the scope of Bauer and Kniess. 
Regarding claim 11: The combination of Bauer and Kniess does not reasonable suggest a composition comprising an additional inorganic phosphonate. 
Bauer ‘427 is directed to a flame retardant composition for thermoplastic polymers including polyamides ([0074]), wherein the flame retardant has the claimed formula wherein Me is Al and o is 3 (abstract Bauer ‘427). One skilled in the art would have been motivated to have included the aluminum phosphite in the composition of Bauer and Kniess since it provides a synergistic flame retardant in flame retardant composition comprising other phosphorous based flame retardants ([0007] Bauer ‘427). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an aluminum phosphite synergist in the flame retardant mixture of Bauer. 
Given that Bauer teaches the composition can comprise 0-60% by weight of additives ([0056] Bauer), it is clear selection of the aluminum phosphite synergist as an additive is well within the scope of claim 11, and hence at least overlaps. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 12: A melamine polyphosphate having a degree of condensation of 10 is disclosed. Specifically, MPP melamine polyphosphate Melapur 200 is used in the working examples, and per WO 98/39306 has a degree of polymerization of 10 (see p. 7 WO 98/39306).
Regarding claim 13: The flame retardants are in the form of particles having a medium particle size (d50) of 1-100 µm ([0106] Bauer).
Regarding claim 14: A polymer composition comprising thermoplastics and or thermosets are disclosed ([0110] Bauer). 
Regarding claim 15: Polyamides are disclosed ([0126] Bauer).
Regarding claim 16: Example 4 comprises 96.5 mol% (96.7 wt%) of component A, 2.7 mol% (2.5 wt%) of component B, and 0.8 mol (0.8wt%) component (C). Kniess teaches component (D) is added in an amount of 0.015 – 15% by weight based on the polymer ([0023] Kniess). Example 1 utilizes 3 grams of laser additive in about 1 kg of polymer (0.3 wt%). All amounts are based on the total amount of the additive mixture.
Regarding claims 17, 19-20, : The combination of Bauer and Kniess doesn't specifically recite the properties of claims 17, 19-20. However, the composition produced in Bauer and Kniess is substantially identical to the composition produced in the instant invention, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Bauer and Kniess suggests a composition having properties within the scope of claims 17, 19-20. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 18: The working examples have a V-0 assessment according to UL94 measured on a molding of thickness of 1.5 mm ([0163] Bauer).
Regarding claim 21: Additives of UV stabilizers and antioxidants etc are listed ([0102] Bauer).
Regarding claim 22: Glass fibers are utilized in the working examples.
Regarding claims 23-24: Molding compounds of semifinished products of finished products in the electronics are disclosed, including lamps, plugs and multipoint
connectors, coil formers, casings for capacitors or connectors, and circuit-breakers, relay housings, and reflectors ([0152]-[0153] Bauer). 


Response to Arguments

Applicant's arguments filed 6/17/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 9 Remarks) the combination of claimed additives leads to advantageous properties such as good electrical properties, high flame retardance, and good laser markability. Examples 19-20 in Table 2 achieve minimum afterflame times in UL94, highest electrical values, and best laser markability among all samples. There is no reasonable expectation of success without the use of hindsight to expect the combination of claimed components to have the aforementioned properties.
This argument is not found persuasive since the claims are not commensurate in scope with the evidence used to show the improved properties used in Examples 19-20. No amounts are recited in claim 1, and a wide range of components A through F are included. Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Finally, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145 (X)(A). In the instant case, the present office action takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, and therefore impermissible hindsight is not required to arrive at the present invention. In the present case, the claimed composition is easily arrived at by the combination of references without the use of hindsight. Specifically, one skilled in the art would have been motivated to have included the laser additive of tin/antimony particles of Kniess in the composition of Bauer to label a manufactured good used in virtually all branches of industry using a very rapid and flexible marking laser ([0002] and [0010] Kniess). Likewise, one skilled in the art would have been motivated to have included the aluminum phosphite in the composition of Bauer and Kniess since it provides a synergistic flame retardant in flame retardant composition comprising other phosphorous based flame retardants ([0007] Bauer ‘427). Finally, one skilled in the art would have been motivated to have included a colorant additive in Bauer and Kniess since as the name suggests, for coloring the composition. Therefore, the rejection has been redrafted and maintained. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764